
	

114 HR 3687 IH: Cuba Agricultural Exports Act
U.S. House of Representatives
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3687
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2015
			Mr. Crawford (for himself, Mr. Conaway, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To modify the prohibition on United States assistance and financing for certain exports to Cuba
			 under the Trade Sanctions Reform and Export Enhancement Act of 2000, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Cuba Agricultural Exports Act. 2.FindingsCongress finds the following:
 (1)The United States has a long history of providing safe and reliable exports. Close proximity to Cuba further lends itself to low transportation costs for United States goods exported to Cuba. The United States is geographically poised to be a significant trading partner in agricultural commodities. United States and Cuban borders are less than 100 miles apart, meaning lower shipping costs and shorter transit times compared to our competitors.
 (2)Cuba imports approximately 80 percent of its food, with global agricultural exports to Cuba doubling over the past decade to $1.9 billion.
 (3)In 2005, the United States Department of the Treasury published a final rule narrowing the definition of cash in advance for trading with Cuba, requiring that cash payments must be made before United States products leave United States ports, rather than the more customary payment upon delivery. United States firms are precluded from offering credit to ALIMPORT, a state-owned and state-controlled entity that makes all decisions regarding United States imports to the Cuban market, resulting in declining United States agricultural exports to Cuba. Notably, rice exports fell from a value of $64 million in 2004 to essentially $0 in 2009 and subsequent years. Recent action by the Administration reverses that change to the definition of cash in advance, but United States agricultural exporters are still not permitted to extend credit to Cuban buyers, a key disadvantage relative to other exporting nations.
 (4)Despite these restrictions, the United States has been the largest exporter of agricultural goods to Cuba over the last decade. However, the United States slipped to being the second leading exporter of agricultural goods to Cuba in 2013 and the third leading exporter of agricultural goods to Cuba in 2014.
 (5)While trade opportunities exist, Cuba remains an undemocratic autocracy that oppresses its own people and restricts freedom.
 (6)In addition, there is no opportunity for United States agricultural businesses to trade directly with the Cuban people and there is no Cuban market. At present, there is just one opportunity for United States businesses to trade with Cuba and that is through ALIMPORT, the state-owned and state-controlled entity described in paragraph (3).
 (7)With these cautionary factors in mind, it is important to provide United States farmers and ranchers additional opportunities to benefit from trade with Cuba.
			3.Modification of prohibition on United States assistance and financing for certain exports to Cuba
			 under the Trade Sanctions Reform and Export Enhancement Act of 2000
 (a)Assistance for exports to CubaSection 908 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207) is amended—
 (1)in the section heading, by striking and financing; (2)by striking subsection (b);
 (3)in subsection (a)— (A)by redesignating paragraphs (2) and (3) as subsections (b) and (c), respectively, and by moving such subsections, as so redesignated, 2 ems to the left; and
 (B)by adding at the end of subsection (a) the following:  (2)Exception for certain programs (A)In generalSubject to subparagraph (B), paragraph (1) shall not apply with respect to exports to Cuba under section 202 of the Agricultural Trade Act of 1978 (7 U.S.C. 5622), section 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623), or section 702 of the Agricultural Trade Act of 1978 (7 U.S.C. 5722), including any obligation or expenditure of funds by Federal commodity promotion programs established in accordance with a commodity promotion law, as defined by section 501(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7401(a)).
 (B)Restriction on certain recipientsThe exception under subparagraph (A) shall not apply if the recipient of the United States assistance would be an entity controlled by the Government of Cuba, including the Revolutionary Armed Forces of Cuba, the Ministry of the Interior of Cuba, or any subdivision of either governmental entity.;
 (4)in subsection (b), as so redesignated, by striking paragraph (1) and inserting subsection (a); and (5)in subsection (c), as so redesignated, by striking paragraph (1) and inserting subsection (a)(1).
				(b)Financing of sales of agricultural commodities to Cuba
 (1)In generalNotwithstanding any other provision of law (other than section 908 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207), as amended by subsection (a)), a person subject to the jurisdiction of the United States may provide payment or financing terms for sales of agricultural commodities to Cuba or an individual or entity in Cuba.
 (2)DefinitionsIn this section: (A)Agricultural commodityThe term agricultural commodity has the meaning given the term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).
 (B)FinancingThe term financing includes any loan or extension of credit. (c)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to exports to Cuba on or after such date of enactment.
			4.Authority of persons subject to the jurisdiction of the United States to invest with respect to
			 certain agricultural business in Cuba
 (a)In generalNotwithstanding any other provision of law, a person subject to the jurisdiction of the United States may make an investment with respect to the development of an agricultural business in Cuba if the Secretary of State and Secretary of Agriculture jointly determine that—
 (1)the agricultural business is not controlled by the Government of Cuba, including the Revolutionary Armed Forces of Cuba, the Ministry of the Interior of Cuba, or any subdivision of either governmental entity; and
 (2)the agricultural business does not traffic in property of persons subject to the jurisdiction of the United States which was confiscated by the Cuban Government on or after January 1, 1959.
 (b)DefinitionsIn this section: (1)Agricultural businessThe term agricultural business means any entity involved in the production, manufacture, or distribution of agricultural products (as such term is defined in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626)).
 (2)Confiscated, Cuban Government, property, and trafficThe terms confiscated, Cuban Government, property, and traffic have the meaning given such terms in section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023).
 (3)InvestmentThe term investment, with respect to the development of an agricultural business in Cuba, means— (A)entry into a contract involving the purchase of a share of ownership, including an equity interest, in the development of the agricultural business;
 (B)entry into a contract providing for participation in royalties, earnings, or profits in the development of the agricultural business; or
 (C)entry into, or performance or financing of, a contract to sell goods, services, or technology relating to the agricultural business.
					
